DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary amendment filed on 6/19/2020 has been acknowledged and entered. 
Claims 1-20 are cancelled.
Claims 21-41 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Application No. 15/331,327, now U.S. Patent No. 10,691,709. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to similar invention with similar limitations, such as and not limited to store a corpus and an index, receive a search query having a subset operator, generating and executing a search tree based on the subset operator as claimed; see claim language of both for detail. 
Thus, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in Patent No. U.S. Patent No. 10,691,709 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Limitations “receiving a search query having a search term including a subset operator, the subset operator including a threshold and a set of search terms” recited in independent claims 21, 28 and 35 are not clearly understood rendering the claims being indefinite. 
Based on the language of the cited limitations, a subset operator is included in a single search term of the query. Yet the subset operator includes a set of search terms, which is directed to multiple search terms, and that those multiple search terms are being included in the search term of the query as claimed,
It is unclear how could a single search term be including multiple search terms as claimed. 


	
Any dependent claims not specifically addressed is being rejected for incorporate the deficiencies of the claim it is depending upon.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jewell (Patent No. US 7,657,515).
Jewell is cited in IDS filed on 5/7/2020.

	With respect to claim 21, Jewell discloses a search system (Abstract), comprising: 
a processor (Fig 1); 
(Col. 4, lines 59-60, Col. 7,lines 10-15, Fig 1: data store such as 114 with and index and objects, such as documents); 
a computer readable medium (Fig 1), having instructions for: 
receiving a search query having a search term including a subset operator, the subset operator including a threshold and a set of search terms (Col. 5, lines 22-50, Col. 8, lines 45, Fig 2A-3A & 5: receiving a query having a search term and a subset operator such as an “OR” operator, the subset operator with terms and number of terms threshold for a subset of the query terms), wherein the threshold defines an amount of the set of search terms that are present in an object of the set of objects that satisfies the subset operator (Col. 8, lines 14-22: the threshold defines an amount of terms via indicating the number terms threshold for querying processing, which involves identify terms present in the documents that satisfying the query in view of  term threshold); 
based on the subset operator: 
generating a search tree for the subset operator based on the set of search terms, the search tree having a subset operator node including a subset process configured according to the threshold, wherein the subset operator node has, for each search term, a sub-node comprising a term process corresponding to a respective search term (Col. 6, lines 57-60, Col. 7, lines 34-60, Col. 8, lines 8, lines 12-15, Fig 4B-8: based on the operator, generating a parse tree that corresponding to a search tree for the search operator of the query according to the threshold when invoking high efficiency query processing since the tree is based on the number of term threshold. The parse tree has sub nodes, each correspond to a respective search term process as shown in Fig 4B-4C with respect to subquery processing); 
(Col. 7, lines 8-67, Col. 8, lines 25-35, Col. 10, lines 15-40, Fig 6-8: executing the parse tree by traversing the tree from the root node with respect to the index to determine the relevant one or more documents that meet the criteria of the search operator):
executing each term process (Col. 7, lines 8-67, Col. 8, lines 25-35, Col. 10, lines 15-40, Fig 6-8: execute the search tree include executing each term process since each term in the tree for the query-- including the term of subset operator--is being processed to determine relevant match, esp. when invoking high efficiency query processing that includes subquery processing for each term); 
receiving a result from each of the executing term processes at the subset process, wherein the result from the term process identifies one or more objects of the set of objects that include the respective search term for the term process (Col. 7, lines 8-67, Col. 8, lines 25-40, Col. 10, lines 15-40, Fig 6-8: generating results from each process for respective subqueries with respect to the term threshold, the result from each term process identifies at least one object relevant in the match); 
evaluating the result returned from each of the term processes at the subset process to determine one or more objects of the corpus having the amount of the set of terms defined by the threshold (Col. 7, lines 8-67, Col. 8, lines 25-60, Col. 10, lines 15-40, Fig 6-8: evaluate the result from each of the term processes. There are multiple term processes due to multiple subqueries in view of the tree. Each result is received and merged with evaluation to identify the object have the terms defined by the threshold. The object with the most matched terms are identified as relevant); and 
(Col. 5, lines 24-26, Col. 8, lines 35-45, Fig 6-8: return search result that identifies the documents, which correspond to identifiers).  

With respect to claim 28, Jewell discloses a  non-transitory computer readable medium (Abstract, Fig 1), comprising instructions for: 
storing a corpus and an index of the corpus on a data store wherein the corpus comprises a set of objects (Col. 4, lines 59-60, Col. 7,lines 10-15, Fig 1: data store such as 114 with and index and objects, such as documents); 
receiving a search query having a search term including a subset operator, the subset operator including a threshold and a set of search terms (Col. 5, lines 22-50, Col. 8, lines 45, Fig 2A-3A & 5: receiving a query having a search term and a subset operator such as an “OR” operator, the subset operator with terms and number of terms threshold for a subset of the query terms), wherein the threshold defines an amount of the set of search terms that are present in an object of the set of objects that satisfies the subset operator (Col. 8, lines 14-22: the threshold defines an amount of terms via indicating the number terms threshold for querying processing, which involves identify terms present in the documents that satisfying the query in view of  term threshold); 
based on the subset operator: 
generating a search tree for the subset operator based on the set of search terms, the search tree having a subset operator node including a subset process configured according to the threshold, wherein the subset operator node has, for each search term, a sub-node comprising a term process corresponding to a respective search term (Col. 6, lines 57-60, Col. 7, lines 34-60, Col. 8, lines 8, lines 12-15, Fig 4B-8: based on the operator, generating a parse tree that corresponding to a search tree for the search operator of the query according to the threshold when invoking high efficiency query processing since the tree is based on the number of term threshold. The parse tree has sub nodes, each correspond to a respective search term process as shown in Fig 4B-4C with respect to subquery processing); 
executing the search tree using the index to determine one or more objects of the corpus that satisfy the subset operator, wherein executing the search tree comprises (Col. 7, lines 8-67, Col. 8, lines 25-35, Col. 10, lines 15-40, Fig 6-8: executing the parse tree by traversing the tree from the root node with respect to the index to determine the relevant one or more documents that meet the criteria of the search operator):
executing each term process (Col. 7, lines 8-67, Col. 8, lines 25-35, Col. 10, lines 15-40, Fig 6-8: execute the search tree include executing each term process since each term in the tree for the query-- including the term of subset operator--is being processed to determine relevant match, esp. when invoking high efficiency query processing that includes subquery processing for each term); 
receiving a result from each of the executing term processes at the subset process, wherein the result from the term process identifies one or more objects of the set of objects that include the respective search term for the term process (Col. 7, lines 8-67, Col. 8, lines 25-40, Col. 10, lines 15-40, Fig 6-8: generating results from each process for respective subqueries with respect to the term threshold, the result from each term process identifies at least one object relevant in the match); 
evaluating the result returned from each of the term processes at the subset process to determine one or more objects of the corpus having the amount of the set of terms defined by the (Col. 7, lines 8-67, Col. 8, lines 25-60, Col. 10, lines 15-40, Fig 6-8: evaluate the result from each of the term processes. There are multiple term processes due to multiple subqueries in view of the tree. Each result is received and merged with evaluation to identify the object have the terms defined by the threshold. The object with the most matched terms are identified as relevant); and 
returning the identification of the one or more objects of the corpus that satisfy the subset operator (Col. 5, lines 24-26, Col. 8, lines 35-45, Fig 6-8: return search result that identifies the documents, which correspond to identifiers).  

With respect to claim 35, Jewell discloses a method (Abstract), comprising: 
storing a corpus and an index of the corpus on a data store wherein the corpus comprises a set of objects (Col. 4, lines 59-60, Col. 7,lines 10-15, Fig 1: data store such as 114 with and index and objects, such as documents); 
receiving a search query having a search term including a subset operator, the subset operator including a threshold and a set of search terms (Col. 5, lines 22-50, Col. 8, lines 45, Fig 2A-3A & 5: receiving a query having a search term and a subset operator such as an “OR” operator, the subset operator with terms and number of terms threshold for a subset of the query terms), wherein the threshold defines an amount of the set of search terms that are present in an object of the set of objects that satisfies the subset operator (Col. 8, lines 14-22: the threshold defines an amount of terms via indicating the number terms threshold for querying processing, which involves identify terms present in the documents that satisfying the query in view of  term threshold); 
based on the subset operator: 
(Col. 6, lines 57-60, Col. 7, lines 34-60, Col. 8, lines 8, lines 12-15, Fig 4B-8: based on the operator, generating a parse tree that corresponding to a search tree for the search operator of the query according to the threshold when invoking high efficiency query processing since the tree is based on the number of term threshold. The parse tree has sub nodes, each correspond to a respective search term process as shown in Fig 4B-4C with respect to subquery processing); 
executing the search tree using the index to determine one or more objects of the corpus that satisfy the subset operator, wherein executing the search tree comprises (Col. 7, lines 8-67, Col. 8, lines 25-35, Col. 10, lines 15-40, Fig 6-8: executing the parse tree by traversing the tree from the root node with respect to the index to determine the relevant one or more documents that meet the criteria of the search operator):
executing each term process (Col. 7, lines 8-67, Col. 8, lines 25-35, Col. 10, lines 15-40, Fig 6-8: execute the search tree include executing each term process since each term in the tree for the query-- including the term of subset operator--is being processed to determine relevant match, esp. when invoking high efficiency query processing that includes subquery processing for each term); 
receiving a result from each of the executing term processes at the subset process, wherein the result from the term process identifies one or more objects of the set of objects that include the respective search term for the term process (Col. 7, lines 8-67, Col. 8, lines 25-40, Col. 10, lines 15-40, Fig 6-8: generating results from each process for respective subqueries with respect to the term threshold, the result from each term process identifies at least one object relevant in the match); 
evaluating the result returned from each of the term processes at the subset process to determine one or more objects of the corpus having the amount of the set of terms defined by the threshold (Col. 7, lines 8-67, Col. 8, lines 25-60, Col. 10, lines 15-40, Fig 6-8: evaluate the result from each of the term processes. There are multiple term processes due to multiple subqueries in view of the tree. Each result is received and merged with evaluation to identify the object have the terms defined by the threshold. The object with the most matched terms are identified as relevant); and 
returning the identification of the one or more objects of the corpus that satisfy the subset operator (Col. 5, lines 24-26, Col. 8, lines 35-45, Fig 6-8: return search result that identifies the documents, which correspond to identifiers).  

With respect to claims 22, 29 and 36, Jewell further discloses wherein at least one of the set of search terms is an expression (the limitation appears to be directed to non-functional descriptive material for not functionally impacting the structure of the claim since expression is merely a search term; Col. 3, lines 48-50, Col. 5, lines 30-50, Fig 2A-3C: textual and/or visual search terms, which includes an expression).
With respect to claims 23, 30 and 37, Jewell further discloses wherein the expression is a word, phrase, regular expression, ranges or stems (the limitation appears to be directed to non-functional descriptive material for not functionally impacting the structure of the claim since expression is merely a search term; Col. 3, lines 48-50, Col. 5, lines 30-50, Fig 2A-3C: textual and/or visual search terms).
With respect to claims 24, 31, and 38, Jewell further disclose wherein at least one of the set of search terms includes at least one proximity value (the limitation appears to be directed to non-functional descriptive material for not functionally impacting the structure of the claim since the proximity value is merely a search term; Col. 3, lines 48-50, Col. 5, lines 30-50, Fig 2A-3C: textual and/or visual search terms, which include a value).
With respect to claims 25, 32 and 39, Jewell further discloses wherein each of the set of objects is associated with a corresponding identifier and the result from each term process comprises the identifier of a next object containing the search term associated with the term process according to the order (everything in the same system are being associated for at least being in the same system, and the limitation appears to be directed to non-functional descriptive material for not functionally impacting the structure of the claim; Col. 6, lines 56-67, Col.7, lines 8-20, Fig 3A-4C & 7-8: evaluate the document according to an order, and the result and identifier of the next object in view of the search tree).

With respect to claims 26, 33 and 40, Jewell further discloses wherein evaluating the result from each of the term processes by the subset process comprises determining if a number of results from each of the term processes with a same value has the amount of the set of terms defined by the threshold and if so, adding the object associated with the identifier to the one or more objects that satisfy the subset operator (Col. 10,lines 30-55: evaluate each of the results from the term process with respect to the threshold, and changing based on the criteria, including adding the object).  

With respect to claims 27, 34 and 41, Jewell further discloses wherein the threshold is specified as a number value or a percentage value (value is any data; Col. 10, lines 30-55: evaluate the threshold, which may be numeric value as indicated by the terms listed).  
Examiner Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254.  The examiner can normally be reached on Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168